IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSEPH ROY, BY AND THROUGH HIS             : No. 121 EAL 2022
GUARDIAN DOROTHY ROY                       :
                                           :
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
ROBERT RUE, HAMMERHEADS SPORTS             :
BAR AND GRILLE, JJJ FAMILY                 :
RESTAURANT, PAT'S 3517, INC.               :
                                           :
                                           :
PETITION OF: ROBERT RUE                    :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.